DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2013/0173513), hereafter “Chu” in view of Seon et al. (KR 20160116910), hereafter “Seon.”
Regarding claim 1, a user device (Chu: 110 of FIG. 1), comprising: 	an interface, configured to communicate over a network (Chu: 716 of FIG. 7; par 0068); and 	one or more processors (Chu: 704(2) of FIG.7), configured to: 	evaluate a pre-load scheduling condition for pre-loading a user application installed in the user device (Chu: 402 of FIG. 4C; par 0051); and 	schedule the pre-loading of the user application depending on the pre-load scheduling condition (Chu: 601 of FIG. 6; par 0076 […the application launching decision engine can be fed into a scheduler of an operating system of the mobile device. The scheduler can simply execute the prelaunched application and allow the application to run…]). 	Chu does not explicitly teach: 	wherein in accordance with the pre-load scheduling condition, the pre-loading is performed in response to a manual “pre-load now” request from a user to immediately pre-load the user application.

Seon teaches: 	wherein in accordance with a pre-load scheduling condition, the pre-loading is performed in response to a manual “pre-load now” request from a user to immediately pre-load the user application (Seon: p. 22 […when preload is activated through the menu called in FIG. 14…the digital device may apply the preload function to an application executed immediately…]). 	It would have been obvious to one of ordinary skill in the art to implement the user-activated preloading of Seon within the Chu system with predictable results. One would be motivated to make the combination to provide the predictable benefit of enabling a user to designate an application to be preloaded that the user knows he will access at a later time, thereby enhancing the preloading accuracy of the Chu system. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Seon and Chu relate to preloading applications to decrease perceived loading times for users. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Seon could have been implemented within the Chu system with predictable results and a beneficial effect.

Regarding claim 2, the user device according to claim 1, wherein the one or more processors are further configured to pre-load the user application in response to arrival of data for the user application over the network (Chu: par 0084 […if a user receives an email with the string "http:// . . . " the decision engine may launch a browser application, e.g., after having learned this action based on previous instances where the user clicked on hyperlinks in emails thus causing the browser application to launch.]). 

Regarding claim 5, the user device according to claim 1, wherein the one or more processors are configured to schedule pre-loading of the user application depending on an identity of another user application that is currently used by the user (Chu: par 0034 […some applications may be "triggering" applications for prelaunching other applications, e.g., when a user has a tendency to request applications in a particular sequence.]). 

Regarding claim 6, the user device according to claim 5, wherein the one or more processors are configured to pre-load the user application in response to detecting that the user has launched the other user application (Chu: par 0034). 

Regarding claim 7, the user device according to claim 1, wherein the one or more processors are further configured to schedule pre-loading of the user application depending on usage history of the user application by the user (Chu: 216 of FIG. 2; par 0118). 

Regarding claim 8, the user device according to claim 1, wherein the one or more processors are further configured to schedule pre-loading of the user application depending on usage history of the user application by one or more other users (Chu: par 0096 […each decision engine can be configured to mine contextor logs and actions performed on other devices for other users. Thus, the decision engine can learn from the context-action relationships of other users to improve the user's experience.]). 

Regarding claim 13, a method in a user device, the method comprising: 	evaluating a pre-load scheduling condition for pre-loading a user application installed in the user device (Chu: 402 of FIG. 4C; par 0051), wherein in accordance with the pre-load scheduling condition, the pre-loading is performed in response to a manual “preload-now” request from a user to immediately pre-load the user application (Seon: p. 23 […when preload is activated through the menu called in FIG. 14…the digital device may apply the preload function to an application executed immediately…]); and 	scheduling the pre-loading of the user application depending on the pre-load scheduling condition (Chu: 601 of FIG. 6; par 0076 […the application launching decision engine can be fed into a scheduler of an operating system of the mobile device. The scheduler can simply execute the prelaunched application and allow the application to run…]). 

Regarding claim 14, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is performed in response to arrival of data for the user application over the network (Chu: par 0084 […if a user receives an email with the string "http:// . . . " the decision engine may launch a browser application, e.g., after having learned this action based on previous instances where the user clicked on hyperlinks in emails thus causing the browser application to launch.]). 

Regarding claim 17, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, scheduling of pre-loading the user application is further performed depending on an identity of another user application that is currently used by the user (Chu: par 0034 […some applications may be "triggering" applications for prelaunching other applications, e.g., when a user has a tendency to request applications in a particular sequence.]). 

Regarding claim 18, the method according to claim 17, wherein pre-loading the user application is performed in response to detecting that the user has launched the other user application (Chu: par 0034). 

Regarding claim 19, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is further performed depending on usage history of the user application by the user (Chu: 216 of FIG. 2; par 0118). 

Regarding claim 20, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is further performed depending on usage history of the user application by one or more other users (Chu: par 0096 […each decision engine can be configured to mine contextor logs and actions performed on other devices for other users. Thus, the decision engine can learn from the context-action relationships of other users to improve the user's experience.]). 

Claims 9-11 and 21-23 are rejected as being unpatentable over Chu et al. (US 2013/0173513) in view of Seon et al. (KR 20160116910), and further in view of Lindoff et al. (US 2018/0212741), hereafter “Lindoff.”
Regarding claim 9, Chu-Seon does not teach the user device according to claim 1, wherein the one or more processors are further configured to schedule pre-loading of the user application depending on current or imminent communication conditions with the network. 	Lindoff teaches: 	wherein one or more processors are configured to schedule pre-loading of a user application depending on current or imminent communication conditions with a network (Lindoff: par 0053 […the device side may preload the parts of the application that it may need during the time where the link is worse. An estimate of imminent connection state is thus performed, i.e. what connectivity quality that is expected within close future.]).	It would have been obvious to one of ordinary skill to incorporate predicted future connectivity within the contextual factors of Chu-Seon according to the technique of Lindoff with predictable results. One would be motivated to make the combination in order to enhance user experience by decreasing the amount of interruption caused by poor network connections. One would further be motivated to make the combination because Lindoff, like Chu-Seon, relates to preloading in wireless mobile devices. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Lindoff could have been implemented within the Chu-Seon system with predictable results and a beneficial effect. 

Regarding claim 10, the user device according to claim 9, wherein the one or more processors are configured to pre-load the user application in response to a prediction that the communication conditions will deteriorate at a time the user application will be used (Lindoff: par 0053).

Regarding claim 11, the user device according to claim 10, wherein the prediction is a prediction that a network outage will occur at the time the user application will be used (Lindoff: par 0053).

Regarding claim 21, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is performed depending on current or imminent communication conditions with the network (Lindoff: par 0053 […the device side may preload the parts of the application that it may need during the time where the link is worse. An estimate of imminent connection state is thus performed, i.e. what connectivity quality that is expected within close future.]).

Regarding claim 22, the method according to claim 21, wherein pre-loading the user application is performed in response to a prediction that the communication conditions will deteriorate at a time the user application will be used (Lindoff: par 0053).

Regarding claim 23, the method according to claim 22, wherein the prediction is a prediction that a network outage will occur at the time the user application will be used (Lindoff: par 0053).

Claims 27 and 29 are rejected as being unpatentable over Chu et al. (US 2013/0173513) in view of Seon et al. (KR 20160116910), and further in view of Kanamaru (US 2005/0066283).
Regarding claim 27, Chu-Seon does not explicitly teach he user device according to claim 1, wherein the one or more processors are configured to pre-load the user application in response to arrival of a notification of the user application over the network.

Kanamaru teaches: 
wherein the one or more processors are configured to pre-load the user application in response to arrival of a notification of the user application over the network (Kanamaru: par 0172 […when the mobile phone receives e-mail, it is anticipated that the user may notice that e-mail is received, and try to view the e-mail, and therefore it is useful to set so that a mailer program is preloaded when the mobile phone receives e-mail. As a result, a start-up time needed by the user for starting up the mailer is reduced.]). 

Regarding claim 29, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre loading the user application is performed in response to arrival of a notification of the user application over the network (Kanamaru: par 0172 […when the mobile phone receives e-mail, it is anticipated that the user may notice that e-mail is received, and try to view the e-mail, and therefore it is useful to set so that a mailer program is preloaded when the mobile phone receives e-mail. As a result, a start-up time needed by the user for starting up the mailer is reduced.]).

Claims 28 and 30 are rejected as being unpatentable over Chu et al. (US 2013/0173513) in view of Seon et al. (KR 20160116910), and further in view of Guday (US 2019/0087205).
Regarding claim 28, Chu-Seon does not explicitly teach he user device according to claim 1, wherein the one or more processors are configured to pre-load the user application in response to generation of a notification to the user by the user application. 

Guday teaches: 	wherein the one or more processors are configured to pre-load the user application in response to generation of a notification to the user by the user application (Guday: 505 of FIG. 14; par 0057 [In view of the context data, the digital assistant…pre-loads/loads the messenger application while the message is pending 1330.]; par 0130 […the event is one or more of receiving a message or receiving a notification associated with an application.]). 	It would have been obvious to one of ordinary skill to modify Chu-Seon to perform the notification-based pre-loading of Guday within the Chu-Seon system with predictable results. One would be motivated to make the combination in order to provide the predictable benefit of reducing the perceived loading time of a user for an application that has presented a notification to the user. It would have been readily apparent that such a feature would be beneficial as it would have been immediately apparent to one of ordinary skill that a user is likely to access an application for which a notification is received. One would still further be motivated to make the combination in view of the substantial similarity of the references. Both Chu-Seon and Guday relate to pre-loading applications anticipated to be accessed by a user. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Guday could have been implemented within the Chu-Seon system with predictable results and a beneficial effect. 

Regarding claim 30, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is performed in response to generation of a notification to the user by the user application (Guday: 505 of FIG. 14; par 0057 [In view of the context data, the digital assistant…pre-loads/loads the messenger application while the message is pending 1330.]; par 0130 […the event is one or more of receiving a message or receiving a notification associated with an application.]).

Response to Arguments
Applicant’s arguments, filed 9/15/2022, have been fully considered but are moot in view of the new grounds of rejection presented herein, the new grounds of rejection having been made necessary by the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454